FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for detecting a capacitance formed by the tool and the counterpart electrodes” found in claim14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
The description of “a device for detecting a capacitance formed by the tool and the counterpart electrodes” is found in the specification in page 5 lines 13 – 23, as the change in capacitance is detected using an oscillator circuit and the oscillator frequency (thus this or an equivalent is the interpretation).
*****Note this is not a rejection, only a description explaining how the claim is interpreted based on the claim language*****

Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In regard to claims 9 and 11, both amended claims bring in “the oscillator circuit”, but this circuit is introduced in claim 7, and thus these claims should be changed to depend from claim 7 and not claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In regard to claim 15, the claim reads “A machine tool comprising a detection system as set forth in claim 14.”  But ‘a machine tool’ is part of the detection system of claim 15, so would there be two tools?  It appears this claim is essentially claiming the exact same thing that is now claimed in claim 14, but it is not clear the distinction between “A machine tool” now in the preamble and how “the movable tool” would then be brought into the claim language from “the detection system of claim 14”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gass et al. (US Publication 2002/0017176) in view of Metzger, Jr (US Publication 2004/0017294 – previously cited and herein referred to as Metzger).

the movable tool, the tool having a geometrical property which, upon movement of the tool changes periodically within the region in which the substance is arranged (blade 40 is moved rotationally to cut wood, and has teeth which would then create a periodic change as each period would have the full tooth shaping down into the blade before the next full tooth – see paragraph 32, note also figure 7 which shows a periodic waveform related to the blade cutting – see paragraph 68);
the counterpart electrode electrically insulated from the tool (counterpart electrode 46 is electrically insulated from the tool 40 – see figure 5, also paragraph 69);
having a capacitance formed by the tool and the counterpart electrode (see paragraph 69).
Gass et al. lacks specifically a device for detecting a capacitance formed by the tool and counterpart electrode, noting that the device is an oscillator circuit and the 
Metzger discloses wherein the capacitance value determines the frequency of the oscillator, such that when the capacitance changes due to the presence of a large conductive body, the frequency changes, noting that if the frequency does not change, the frequency would not change and thus be the general frequency which is equivalent to the unchanged capacitive value, but would still provide a detection of a capacitance present – (see paragraph 36 and claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Gass et al. to include a capacitance detection circuit for each value of capacitance seen in Metzger to be able to provide a precise measurement of the system to verify the system is operating correctly and provide a back-up detector for detection of a user entering into the danger zone of the tool (see abstract).
In regard to claim 23, Gass et al. discloses wherein the machine tool is a sliding table saw (paragraph 24).

Allowable Subject Matter
Claims 1-13 and 16-22 are allowed (noting that claims 9 and 11 are objected to but would be considered allowable when the minor objection is overcome).
In regard to claim 1, the prior art does not teach or render obvious detecting a change in a capacitance formed by the tool and a counterpart electrode that is electrically insulated from the too wherein the detecting of the change includes detecting 
Claims 2-13 and 16-22 further limit claim 1 and are also allowable (except the objection to claims 9 and 11 noted above).

Additional pertinent prior art includes:
Mossey (4326804) – which states that capacitance clearance techniques are known and any change in the blade tip shape (for example a buildup on the blade sides or melting down of the blade) affects the capacitance sensed (col 1 line 65 – col 2 line 2) – so any geometrical property changed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (noting that the claim interpretation, which was not present in the previous rejection is not a rejection, though it affects how a rejection is made so could be argued that it is “new”, but it was not addressed previously because of all of the claims were rejected under 35 USC 112 second in the original rejection and the scope of the claims were unclear as stated in that rejection – the claims have been amended which has changed the scope and thus caused this ‘new rejection’).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896